Citation Nr: 1045589	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
November 1988 to March 1989 with the South Carolina Army National 
Guard.  In addition, he had periods of ACDUTRA and inactive duty 
training (INACDUTRA) in 1991and 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claim was denied in an October 
2007 Board decision, which the appellant subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In February 
2009, the parties (the Secretary of VA and the appellant) filed a 
Joint Motion for Remand, and the Motion was granted by the Court 
in February 2009.

The case was remanded by the Board in April 2009, and upon its 
return to the Board, a psychiatric opinion was requested from the 
Veterans Health Administration (VHA).  This opinion was received 
in August 2010.  
 
In May 2007, the appellant testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

When the record associates different diagnoses with the same 
symptoms, the nature of the Veteran's disorder is a question of 
fact for the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).   In light of this decision, the Board 
has recharacterized the claim to include service connection for 
any acquired psychiatric disorder.





FINDINGS OF FACT

1.  The appellant did not have a period of service that qualifies 
as continuous active service. 

2. The Veteran is presumed sound upon service entrance, and there 
is not clear and unmistakable that the currently diagnosed 
acquired psychiatric disorder preexisted service.  

3. An acquired psychiatric disorder was not present in service, 
or shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the appellant's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
April 2009.  The Court has held "that a remand by this Court or 
the Board confers on the appellant or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of 
the April 2009 remand was to achieve further development of the 
claim, namely to obtain additional VA treatment records and 
private treatment records identified by the appellant, to obtain 
records from the Social Security Administration (SSA), to verify 
the dates of the appellant's National Guard service, and to 
afford the appellant a VA examination.  A review of the post-
remand record shows that SSA records were received in June 2009, 
National Guard records were received in July 2009, and a VA 
examination was performed in August 2009.  The appellant 
authorized release of private treatment records dated in 1991, 
and these records were requested by the RO/AMC.  Therefore, the 
Board determines that the RO/AMC substantially complied with the 
Board's orders in the April 2009 remand, and that the Board may 
now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the appellant was provided with VCAA notification 
letters sent in September 2004 and March 2005, prior to the 
initial unfavorable AOJ decision issued in July 2005.  An 
additional letter was sent in June 2009.

The Board observes that the pre-adjudicatory VCAA notice informed 
the appellant of the type of evidence necessary to establish 
service connection; of how VA would assist him in developing his 
claim; and of his and VA's obligations in providing such evidence 
for consideration.  With regard to the notice requirements under 
Dingess/Hartman, a March 2006 letter provided notice as to 
disability ratings and effective dates.  Despite the inadequate 
timing of the notice provided to the appellant on these two 
elements, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes herein that the preponderance 
of the evidence is against the appellant's service connection 
claim, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, SSA 
records, VA medical records, private medical records, and the 
report of an August 2009 VA examination were reviewed by both the 
AOJ and the Board in connection with adjudication of his claim.  
Additionally, an August 2010 report from a VHA psychiatrist is of 
record. 

The Board observes that, when filing his substantive appeal, the 
appellant indicated that he was receiving treatment from Dr. C. 
and Dr. B.  However, he did not provide an authorization and 
consent to release information form (VA Form 21-4142).  In August 
2006, the RO sent the appellant the form and requested that he 
complete and return it.  The appellant did not respond.  Without 
such authorization, VA may not request these records.  

Additionally, the Board notes that the appellant submitted 
records from Bryan Psychiatric Hospital dated in November 1995, 
January 1998, and October 2004.  In the request he made to Bryan 
Psychiatric Hospital, he specifically asked for discharge 
summaries from hospitalizations in 1991 and 1992, but these 
records were not received.  As discussed above, the appellant 
submitted an authorization to release records from 1991 onward, 
which VA requested in July 2009.  In response, the hospital 
provided records from October 2004.  Given that all requests to 
the hospital has resulted in no records for 1991 being sent, the 
Board concludes that these records are unavailable.  Accordingly, 
the Board finds that VA has satisfied its duty to assist in 
obtaining all identified, relevant records.  

With regard to the VA examination and opinions, the Board notes 
that once VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, both the VA examiner and VHA specialist reviewed the 
claims file, noting relevant documents in service treatment 
records and post-service treatment evidence, and documented the 
Veteran's subjective complaints and medical history.  The August 
2009 VA examiner also examined the Veteran.  

The Board observes that the August 2009 VA examiner's opinion is 
inadequate for rating purposes.  Specifically, the examiner 
failed to provide a rationale for the opinion provided, save to 
say that the Veteran's psychiatric symptoms preexisted service, 
which is an incorrect assessment under the VA law that applies in 
this case.  However, the VHA psychiatrist provided an opinion 
that was supported by a rationale based on all the available 
evidence.  There is nothing to suggest that the specialist's 
opinion is not sufficiently grounded in the facts of the case or 
that he reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

The appellant contends that he suffered from depression in 
service and that he currently has manic-depression.  Therefore, 
he contends that service connection is warranted for an acquired 
psychiatric disorder.  

For VA compensation purposes, service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury, incurred or aggravated 
in the line of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full 
time duty in the Armed Forces other than active duty for 
training.  Id.  With regard to National Guard and Reserve 
service, active duty for training is full time duty performed 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.  Inactive duty for training 
is duty other than full-time duty performed under the same 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the 
prior corresponding provisions of law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
including psychosis, to a degree of 10 percent within one year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, these presumptions do not apply to claimants whose 
claims are based solely on a period of ACDUTRA or INACDUTRA, and 
so will not be discussed further.  Smith v. Shinseki, 24 Vet. 
App. 40, 47 (2010). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Under VA regulations, in addition to a disability incurred in or 
aggravated by active duty, service connection may be granted when 
the individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty during a 
period of active duty for training, and when the individual 
became disabled or died from an injury incurred or aggravated in 
line of duty during a period of inactive duty training.  
38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the appellant is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the appellant cannot claim service connection for that 
disorder, but the appellant may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a appellant is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, as service 
connection based on a period of ACDUTRA requires the presence of 
a disease or injury during service, service connection may only 
be established by direct evidence both that a worsening of the 
disorder occurred during the period of ACDUTRA and that the 
worsening was caused by the period of ACDUTRA.  Smith at 48.  
Therefore, the presumption of aggravation does not apply in this 
case.  Id. 

The appellant has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Initially, the Board observes that the appellant has had 
diagnoses of antisocial personality disorder and personality 
disorder, not otherwise specified.  Personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2010).  Therefore, any disability resulting 
from the appellant's personality disorder cannot be service-
connected.  Id.

The Board observes that at his October 1988 enlistment 
examination, the appellant denied any significant injury, 
illness, or hospitalization.  The clinical examination conducted 
at that time was normal.  Therefore, the appellant is presumed to 
have been in sound condition upon entry into service.  38 
U.S.C.A. § 1111; Wagner. 

However, clear and unmistakable evidence both that the disorder 
preexisted service and that it was not aggravated by service may 
rebut this presumption.  In this regard, the Board observes that 
August 1986 hospital records disclose treatment for polysubstance 
abuse.  However, post-service treatment records reflect diagnoses 
of schizophrenia, paranoid type, psychosis not otherwise 
specified (NOS), and schizoaffective disorder.  Since psychoses 
are not the same as substance abuse disorders, the August 1986 
treatment record alone does not constitute clear and unmistakable 
evidence that the appellant had a preexisting psychiatric 
disorder with respect to this claim.  

Nevertheless, the Board notes that the August 2009 VA examiner 
stated that the appellant's current psychiatric disorder was not 
at least as likely as not due to his military service since the 
onset of psychiatric symptoms was prior to service.  The examiner 
neither provided a rationale for this statement nor explained how 
the appellant's polysubstance abuse was the same as the 
appellant's current psychosis.  An opinion that contains only 
data and conclusions is afforded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  
In light of the above, the Board requested an opinion from a VHA 
psychiatrist on this matter.  The specialist was asked to opine 
as to whether there was clear and unmistakable evidence that the 
appellant's currently diagnosed psychiatric disorder was present 
prior to his entrance into military service, and if so whether 
there clear and unmistakable evidence that the appellant's 
currently diagnosed psychiatric disorder was not aggravated, 
i.e., increased in severity beyond normal progression, during 
service. 

Upon a review of the entire record, the psychiatrist found the 
following.  First, the he noted that a letter from Dr. KR and TB 
dated in November 1998 indicated that the appellant was treated 
for psychotic thoughts and behaviors four years prior to service.  
However, he observed that there was not clear evidence that the 
appellant had schizophrenia prior to service and found that any 
psychotic symptoms at that time were likely related to the 
substance abuse.  The psychiatrist further stated that, since the 
diagnosis in August 1986 was polydrug abuse, it is clear that the 
appellant did not meet the exclusionary criteria necessary for a 
diagnosis of schizophrenia at that time.  Moreover, the 
psychiatrist opined that it is unlikely the appellant would have 
shown no evidence of psychosis during his National Guard service 
or that it would not have been identified during the enlistment 
examination.  In light of the above, the Board finds that there 
is not clear and unmistakable evidence that the appellant's 
currently diagnosed psychosis was present prior to service.  
Further, as the current disorder did not preexist service, 
further discussion of whether there is clear and unmistakable 
evidence that it was not aggravated by service is not necessary.

The appellant's service treatment records are silent as to any 
complaint, treatment, or diagnosis referable to an acquired 
psychiatric disorder.  Post-service, December 1997 and January 
1998 records note a diagnosis of psychosis, not otherwise 
specified.  The aforementioned November 1998 letter states that 
the appellant's then current diagnosis was chronic schizophrenia, 
paranoid type.  October 2004 records report a diagnosis of 
schizoaffective disorder, not otherwise specified.  The August 
2009 VA examiner echoed the diagnosis of paranoid schizophrenia.  
Therefore, the appellant meets the criterion of a currently 
diagnosed acquired psychiatric disorder.

However, the competent evidence does not demonstrate that the 
appellant's current acquired psychiatric disorder was incurred 
during a period of qualified service, in this case, a period of 
ACDUTRA.  The appellant's National Guard personnel records reveal 
that he was released from duty in December 1992 due to 
unsatisfactory performance, which with the November 1998 
treatment letter, establishes that he sought mental health 
treatment while still a member of the National Guard, i.e., in 
November 1992.  However, his service personnel records do not 
reflect that the appellant was engaged in ACDUTRA at that time.  
Moreover, the competent evidence does not relate the appellant's 
current schizophrenia, paranoid type to his National Guard 
service.  The VHA psychiatrist specifically negates such a 
relationship, and there is no other competent evidence to 
contradict that opinion.  

The Board acknowledges the appellant's statements in support of 
his claim.  Under certain circumstances, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The appellant is competent to state he was experiencing 
various psychiatric symptoms during service and after service; 
however, he is not competent to assign a diagnosis to those 
symptoms.  This conclusion is supported by the varying diagnoses 
given to the appellant by different treatment providers.  
Accordingly, the appellant's statements alone cannot establish 
service connection for his acquired psychiatric disorder. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia, paranoid type.  Therefore, his claim must be 
denied. 





ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


